MAXEY, District Judge.
Jhe sample of drawnwork, referred to as, “Exhibit 1,” is in form a table cover, or table square, and contains certain ornamental effects in the corners,and other portions of the square. It was classified by the collector of customs under paragraph 339, Tariff Act July 24, 1897, c. 11, § 1, 30 Stat. 181 [U. S. Comp. St. 1901, p. 1662], as “an article made wholly or in part of lace, or in imitation of lace,” or an “article or fabric embroidered in any manner by hand or machinery, or otherwise.” And the duty was accordingly assessed at 60 per cent, ad valorem. The importer insists that the article is a woven fabric of flax; that no part of it is lace, imitation of lace, or embroidery in any form; and that it should be assessed for duty under the last clause of paragraph 346 at 35 per cent, ad valorem.
To enter upon a discussion of the manner in which lace, embroidery, and drawnwork are made would be altogether profitless. The subject is fully treated in the elaborate and interesting opinion rendered by General Appraiser De Vries, 'Speaking for the board in the case of J. R. Simon & Co., G. A. 6,452 (T. D. 27,644), and it is unnecessary to repeat what is there said. The present record has been exhaustively examined, and the case of Simon & Co. v. United States (C. C.) 131 Fed. 649, and the same case on appeal to the Circuit Court of Appeals for the Second Circuit, 139 Fed. 3, 71 C. C. A. 415, have been carefully considered. After mature reflection, the court is of the opinion that the finding of the Board of General Appraisers should be affirmed. But in view of the testimony before the court, taken both in New York and at El Paso, there is considerable doubt whether the article of drawnwork in question is made 'in part in imitation of lace. A distinct ruling, however, upon that feature of the case becomes unimportant, since the court is clearly of the opinion that the ornamental work in the corners of the exhibit and the crosses and other ornamental figures appearing elsewhere in the square are embroidery, as the term is understood by lexicographers and writers on lace and embroidery. See, also, Neuss, Hesslein & Co. v. United States (C. C.) 142 Fed. 281; In re Protests of Homer and Stevens, G. A. 4,643 (T. D. 21,944). The exhibit, therefore, is in part embroidered, as held by the Board of General Appraisers, and the merchandise is dutiable at 60 per cent, ad valorem under paragraph 339 of the tariff act.
The decision of the Board is affirmed.